Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the inclined portion is inclined at an angle that minimizes stress applied to the strut bearing assembly, according to a distribution of loads applied to the first and second cases and the center plate”.  As written, the metes and bounds of the claim are indefinite.  For example, the angle required to meet the claim limitations is not known.  Since the device is a vehicle strut, the bearing is subjected to a variety of static and dynamic loads, depending on the operating conditions.  For example, the angle which minimizes stress while the vehicle is parked are much different from the angle which minimizes stress during sharp turns at high speed.  Applicant has provided no means to ascertain what angle is intended by the vague statement of “at an angle that minimizes stress”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada JP H08-159160.
Re clm 1, Yamada discloses a strut bearing assembly for a vehicle (Fig. 5), comprising: a first case (C) coupled to an insulator (between upper vehicle portions, radially outside of nut N) mounted on a body of the vehicle, and having a strut (R) disposed therethrough; a second case (B) mounted under the first case in a top-to-bottom direction of the vehicle, configured to rotate relatively to the first case, and having the strut disposed therethrough; and a center plate (D) disposed between the first and second cases, and configured to support the first case to rotate relative to the second case, wherein the center plate has a ring shape with a hollow portion (hole through center, as shown in Fig. 2), and includes an inclined portion (top/bottom surfaces, Fig. 7) that is inclined downward toward an outside in a radial direction based on a central axis of the strut.
Re clm 2, Yamada further discloses the center plate comprises a plate body (whole of disk D), and the plate body includes the inclined portion (see annotated Fig. below), a vertical portion (see annotated Fig. below) extended from an inner end of the inclined portion, and an end portion (see annotated Fig. below) extended from an outer end of the inclined portion.

    PNG
    media_image1.png
    404
    751
    media_image1.png
    Greyscale

Re clm 3, Yamada further discloses the inclined portion is inclined at an angle that minimizes stress applied to the strut bearing assembly, according to a distribution of loads applied to the first and second cases and the center plate (as shown in Fig. 7).
	Re clm 4, Yamada further discloses the second case comprises: a vertical part (see annotated Fig. above) disposed adjacent to the vertical portion; an inclined part (see annotated Fig. above) extended from the vertical part, and disposed adjacent to the inclined portion; and a horizontal part (see annotated Fig. above) extended horizontally from the inclined part and disposed adjacent to the end portion, such that the second case is disposed adjacent to the plate body.
	Re clm 6, Yamada further discloses the first case comprises a first hook (59 and 60) disposed in a circumferential direction of the first case, wherein the second case comprises a second hook (45 and 46) disposed in a circumferential direction of the second case, and wherein the first and second hooks are coupled to each other.
	Re clm 7, Yamada further discloses the second case is made of a polyamide material (page 3: 5th paragraph).
	Re clm 8, Yamada further discloses the center plate is made of polybutylene terephthalate (PBT; page 3: 4th paragraph).
	Re clm 9, Yamada further discloses the center plate is made of a material having rigidity lower than a rigidity of the second case (polyamide for case and PBT for center plate; page 3: 4th and 5th paragraph).
	Re clm 10, Yamada further discloses the center plate further includes a plurality of grooves (73, 74 and 75, Fig. 2) disposed on an upper surface of the inclined portion, and configured to contain a lubricant.
	Re clm 11, Yamada further discloses the plurality of grooves includes first grooves (75s) elongated in the radial direction and spaced apart at intervals in a circumferential direction based on the central axis of the strut.
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada JP H08-159160 as applied to claim 2 above.
Assuming claim 3 recites a specific angle that is not disclosed by Yamada:
Re clm 3, although Yamada discloses the inclined portion is inclined at an angle (as shown in Fig. 7), Yamada does not disclose the inclined portion is inclined at an angle that minimizes stress applied to the strut bearing assembly, according to a distribution of loads applied to the first and second cases and the center plate.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamada and provide the inclined portion is inclined at an angle that minimizes stress applied to the strut bearing assembly, according to a distribution of loads applied to the first and second cases and the center plate, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A). The incline angle of the bearing surfaces is a very well-known result effect variable.  For example, providing an incline angle that is closer to zero relative to the horizontal provides more axial or thrust load capability at the cost of a reduced radial load capability. On the other hand, providing an incline angle that is closer to 90 degrees relative to the horizontal  provides more radial load capacity at the cost of thrust load capacity.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada JP H08-159160 as applied to claim 2 above, and further in view of Ueno JP H11-303873.
Yamada discloses all the claimed subject matter as described above.
Assuming Yamada does not disclose that the center plate is made of a material having rigidity lower than a rigidity of the second case:
Re clm 9¸ Yamada does not disclose the center plate is made of a material having rigidity lower than a rigidity of the second case.
Ueno teaches the center plate is made of a material having rigidity lower than a rigidity of the second case ([0016]) for the purpose of providing a bearing having excellent sliding properties and mechanical properties.
It would have been obvious to one of ordinary skill in the art to modify Yamada and provide the center plate is made of a material having rigidity lower than a rigidity of the second case for the purpose of providing a bearing having excellent sliding properties and mechanical properties.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada JP H08-159160 as applied to claim 10 and 11 above, and further in view of Morishige U.S. 2014/0119682.
Re clm 12, Yamada does not disclose the plurality of grooves includes second grooves elongated in the circumferential direction, spaced apart at intervals in the radial direction, and disposed between adjacent first grooves, among the first grooves.
Morishige teaches a bearing comprising multiple circumferential grooves (306 and 307, Fig. 2) for the purpose of reduce friction through a combination of the reduction of friction by virtue of the friction among synthetic resins and of the reduction of friction by virtue of the presence at the sliding surfaces of the lubricating oil filled in the inner recessed portions and the outer recessed portions ([0071]).
It would have been obvious to one of ordinary skill in the art to modify the surfaces 71 of Yamada to include second grooves elongated in the circumferential direction, spaced apart at intervals in the radial direction, and disposed between adjacent first grooves, among the first grooves for the purpose of reduce friction through a combination of the reduction of friction by virtue of the friction among synthetic resins and of the reduction of friction by virtue of the presence at the sliding surfaces of the lubricating oil filled in the inner recessed portions and the outer recessed portions.
Re clm 13, Yamada in view of Morishige further discloses the plurality of grooves includes grooves elongated in a circumferential direction (306 and 307, Fig. 2 of Morishige) based on the central axis of the strut, and spaced apart at intervals in the radial direction.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656